DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 11/12/2020.   Claims 1-7 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 11/12/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/26/2022 is in compliance with the provisions of 37 CFR 1.97 with regard to the Lee reference.  Accordingly, the Lee reference is being considered by the examiner.  However, a copy of the Korean Office Action for Korean Pat. App. No. 10-2020-0149364 was not provided.  Accordingly, that reference has been lined out on the enclosed IDS form.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a latent variable generating network,” “an answer generating network,” and “a question generating network” in Claims 1-7 (See also MPEP 2181 (V)).  
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-7 are rejected under 35 U.S.C. 102 as anticipated by “Generating Diverse and Consistent QA pairs from Contexts with Information-Maximizing Hierarchical Conditional VAEs” (Lee et al., hereinafter “Lee”)  This reference was cited in the IDS filed 9/26/2022.  Further, since it includes authors not listed as inventors, the inventive entity is different from the authorship.
With regard to Claim 1, Lee describes:
“1. A context-based QA generating device, comprising:
a latent variable generating network including at least one encoder and an artificial neural network (Multi-Layer Perceptron: MLP) and configured to train the artificial neural network using a first context, a first question, and a first answer, and generate a second question latent variable and a second answer latent variable by applying the trained artificial neural network to a second context; (Figure 1(a) and section 3.1)
an answer generating network configured to generate a second answer by decoding the second answer latent variable; (Figure 1(b)) and
a question generating network configured to generate a second question based on a second context and the second answer. (Figure 1(c))
With regard to Claim 2, Lee describes “the latent variable generating network is configured to:
encode the first context and the first question to generate a first context vector and a first question vector, respectively, (Section 3.1, Posterior networks.)

    PNG
    media_image1.png
    170
    695
    media_image1.png
    Greyscale

generate a first question latent variable based on the first context vector and the first question vector, (Section 3.1, first question latent variable is zx) and
generate the first answer latent variable based on the first question latent variable and the first answer vector. (Section 3.1, first answer latent variable is zy)
With regard to Claim 3, Lee describes “the context-based QA generating device trains the artificial neural network based on the first context, the first question latent variable, and the first answer latent variable.”  (Figure 1(a), Section 3.1)

    PNG
    media_image2.png
    209
    705
    media_image2.png
    Greyscale

With regard to Claim 4, Lee describes “the first question latent variable and the first answer latent variable include constraints according to distribution.” (Section 3.1, distribution constraints)

    PNG
    media_image3.png
    165
    699
    media_image3.png
    Greyscale

With regard to Claim 5, Lee describes “the answer generating network is configured to obtain a second context by decoding the second answer latent variable and generate a second answer based on context information of the second context and the second answer latent variable.” (Section 3.1, Answer Generation Networks, second context is words between ys and ye)
With regard to Claim 6, Lee describes “the question generating network is configured to generate a third context vector and a third answer vector by further encoding the second context and the second answer, and generate a second question based on the third context vector and the third answer vector.” (Section 3.1, Question generating network, third context is s3, the third answer vector is d3, and the second question is e2.)
With regard to Claim 7, Lee describes “an attention mechanism is used to minimize loss occurring in decoding of the third context vector and the third answer vector.” (Figure 1(c), attention mechanism)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-7 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Pat. App. Pub. No. 20210342551 (Yang et al., hereinafter “Yang”) in view of U.S. Pat. App. Pub. No. 20200042819 (Zhang et al., hereinafter “Zhang”)
With regard to Claim 1, Yang describes:
“A context-based QA generating device, comprising:
a latent variable generating network including at least one encoder (paragraph 79) and an artificial neural network (Multi-Layer Perceptron: MLP) (paragraph 83) and configured to train the artificial neural network using a first context, a first question, and a first answer (Paragraph 8, the model is trained based on a post (question and context) and an annotated response (answer and context)), and generate a second question latent variable and a second answer latent variable by applying the trained artificial neural network to a second context; (paragraph 8, the model is trained based on multiple posts (questions and context) and corresponding annotated responses (answers and context)
an answer generating network configured to generate a second answer by decoding the second answer latent variable; (paragraph 72, predicted response generated)
Yang does not explicitly describe “a question generating network configured to generate a second question based on a second context and the second answer.”
However, paragraph 84 of Zhang describes generating a question based on a context vector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the question generation as described by Zhang into the system of Yang to develop questions based on previous existing questions and answers, as described in paragraph 84 of Zhang.
With regard to Claim 2, Yang describes “encode the first context and the first question to generate a first context vector and a first question vector, respectively, (Paragraph 84, the encoded version of the post is the first question vector and the enhanced attention vector is the context vector.) and
generate the first answer latent variable based on the first question latent variable and the first answer vector.” (Paragraph 84, the fused vector is the first answer latent variable).
Yang does not explicitly describe “generate a first question latent variable based on the first context vector and the first question vector.”  However, paragraph 84 of Zhang describes generating a question based on a context vector which includes information from existing questions and answers (context and questions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the question generation as described by Zhang into the system of Yang to develop questions based on previous existing questions and answers, as described in paragraph 84 of Zhang.
With regard to Claim 3, Yang describes “the context-based QA generating device trains the artificial neural network based on the first context, the first question latent variable, and the first answer latent variable.” (Paragraph 8, the model is trained based on a post (question and context) and an annotated response (answer and context))
With regard to Claim 4, Yang describes “the first question latent variable and the first answer latent variable include constraints according to distribution.” Paragraph 84 describes that a word probability distribution is performed on the fused vector.
With regard to Claim 5, Yang describes “the answer generating network is configured to obtain a second context by decoding the second answer latent variable and generate a second answer based on context information of the second context and the second answer latent variable.” (Paragraph 84, the fused vector is the answer latent variable and is used to generate the predicted response.  The fused vector is based on the context vector (the post).)
With regard to Claim 6, Yang does not explicitly describe this subject matter.  However, Zhang describes “the question generating network is configured to generate a third context vector and a third answer vector by further encoding the second context and the second answer, and generate a second question based on the third context vector and the third answer vector.” Paragraph 84 of Zhang describes generating a question based on a context vector, which is made up of previous questions and answers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the question generation as described by Zhang into the system of Yang to develop questions based on previous existing questions and answers, as described in paragraph 84 of Zhang.
With regard to Claim 7, Yang describes “an attention mechanism is used to minimize loss occurring in decoding of the third context vector and the third answer vector.”  Paragraph 83 describes using an attention mechanism.  Paragraph 91 describes that the loss function is used to achieve model training (minimizing loss).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20190332919 (Weiss et al.) also describes using context vectors to generate answers to questions..
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656